UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-167853 ENERGY EDGE TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 52-2439239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, New Jersey (Address of principal executive offices) (Zip Code) (888) 729-5722 x 100 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T The number of shares of Common Stock, $0.01 par value, outstanding on September 30, 2011 was 53,261,205 shares. ENERGY EDGE TECHNOLOGIES CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Balance Sheets, September 30, 2011 and December 31, 2010 3 Unaudited Statements of Operations for the three and nine months ended September 30, 2011 and 2010 4 Unaudited Statement of Stockholders’ Equity as of September 30, 2011 5 Unaudited Statements of Cash Flows for the nine months ended March September 30, 2011 and 2010 6 Notes to the Unaudited Financial Statements 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 16 Item 4 Controls and Procedures 17 Part II – Other Information Item 1 Legal Proceedings 18 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 [Removed and Reserved] 18 Item 5 Other Information 18 Item 6 Exhibits 18 ENERGY EDGE TECHNOLOGIES CORPORATION BALANCE SHEETS (UNAUDITED) AS OF SEPTEMBER 30, 2, 2010 September 30, 2011 (Unaudited) December 31, 2010 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Contract receivables Loan receivable Prepaid consulting fees Prepaid marketing fees - Costs and estimated earnings in excess of billings on uncompleted contracts - Total Current Assets Property and equipment Computers and equipment Less: accumulated depreciation ) ) Total property and equipment (net) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Billings in excess of costs and estimated earnings on uncompleted contracts - Total Liabilities Stockholders’ equity (deficit) Common stock, .00001 par value, 100,000,000 shares authorized, 53,261,205 shares issued and outstanding (1,500 - 2010) Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 3 ENERGY EDGE TECHNOLOGIES CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Three months ended September 30, 2011 (Unaudited) Three months ended September 30, 2010 (Unaudited) Nine months ended September 30, 2011 (Unaudited) Nine months ended September 30, 2010 (Unaudited) CONTRACT REVENUES $ CONTRACT COSTS GROSS PROFIT (LOSS) OPERATING EXPENSES Wages - officers ) Consulting fees Directors fees - - - Professional fees General & administrative expenses TOTAL OPERATING EXPENSES (LOSS)/INCOME FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense ) - ) - Loss on equipment deposit ) (LOSS)/INCOME BEFORE INCOME TAX PROVISION (BENEFIT) ) 96,049 ) ) INCOME TAX PROVISION (BENEFIT) Current - Deferred - - ) NET (LOSS)/INCOME $ ) $ $ ) $ ) BASIC AND DILUTED EARNINGS PER SHARE $
